                 Case 5:19-cr-00350-JGB Document 2 Filed 11/05/19 Page 1 of 2 Page ID #:3
    Reset Form                                     UNITED STATES DISTRICT COURT
                                                  CENTRAL DISTRICT OF CALIFORNIA
                                                               CASE SUMMARY
                                                                                                                   C~RIGI~IAL
                                                                                                                   ~J


                  ~r~U OFi 19 - ~"' ~           v l + ~              ~     ~+
                                                                           ~3
        U.S.A. v. BRETT A. RIESER                                        --~          Year of Birth 1984
            Indictment                      I nformation                 Investigative agency (FBI, DEA, etc.) BLM

NOTE: All items MUST be completed. If you do not know the answer or a question is not applicable to your case,enter "N/A:'

OFFENSENENUE                                                                    PREVIOUSLY FILED COMPLAINT/CVB CITATION
                                                                                A complaint/CVB citation was previously filed on: 05/21/2017
a. Offense charged as a:
                                                                                Case Number: CC20-6212687
    Class A Misdemeanor ~ Minor Offense ~ Petty Offense                                                                    ~~ .    ~~~
                                                                                Assigned Judge:      Hon.Sheri Pyrr1 ~     ~ ~-
                                                                                                                           ,̀~     ~`
    Class B Misdemeanor ~ Class C Misdemeanor ~ Felony
                                                                                Charging: 43 C.F.R. § 8365.1-4(a)(~         :~
b. Date of Offense 05/21/2017
                                                                                The complaint/CVB citation:                 —      t               ~~ F
c. County in which first offense occurred
                                                                                         is still pending                   ~      ~               ~~
Riverside                                                                             ✓ was dismissed on: 10/06/2017 ~ . .:
                                                                                      ❑                                            "~                _ -
d.The crimes charged are alleged to have been committed in
                                                                                PREVIOUSCOUNSEL                              p
  (CHECK ALL THAT APPLY):
                                                                                Was defendant previously represented?             Nc~ ❑✓ Yes
         Los Angeles             ~ Ventura
                                                                                IF YES, provide Name: Young KimDPFD ~'r
            Orange                   ~ Santa Barbara
                                                                                       Phone Number: 951-276-6346
       ✓ Riverside
       ~                             ❑San Luis Obispo
                                                                                COMPLEX CASE
            San Bernardino            ❑ Other                                   Are there 8 or more defendants in the Indictment/Information?
                                                                                         Yes*       0 No
Citation of Offense 43 C.F.R. § 8365.1-4(a)(2)
                                                                                Will more than 12 days be required to present government's
                                                                                evidence in the case-in-chief?
                                                                                        Yes*        0 No
e. Division in which the MAJORITY of events, acts, or omissions
  giving rise to the crime or crimes charged occurred:                          *AN ORIGINAL AND 1 COPY(UNLESS ELECTRONICALLY FILED)
                                                                                OF THE NOTICE OF COMPLEX CASE MUST BE FILED AT THE
    Western (Los Angeles, San Luis Obispo, Santa Barbara, Ventura)              TIME THE INDICTMENT IS FILED IF EITHER "YES" BOX IS
                                                                                CHECKED.
✓ Eastern (Riverside and San Bernardino) ~ Southern (Orange)
~
                                                                                SUPERSEDING INDICTMENT/INFORMATION

RELATED CASE                                                                    IS THIS A NEW DEFENDANT?          ❑Yes       0✓ No

Has an indictment or information involving this defendant and                   This is the N/A        superseding charge (i.e., 1st, 2nd).
the same transaction or series of transactions been previously                  The superseding case was previously filed on:
filed and dismissed before trial?                                               N/A
            No       ❑✓ Yes
                                                                                Case Number N/A
       If "Yes," Case Number: ED CR 19-00199-SVW/SP
                                                                                The superseded case:
Pursuant to General Order 19-03, criminal cases may be related
if a previously filed indictment or information and the present                    is still pending before Judge/Magistrate Judge
case:                                                                           N/A
    a.arise out of the same conspiracy, common scheme,
      transaction, series of transactions or events; or                         ❑ was previously dismissed on N/A
                                                                                Are there 8 or more defendants in the superseding case?
   b.involve one or more defendants in common,and would
     entail substantial duplication of labor in pretrial, trial or                   ❑Yes*           0✓ No
     sentencing proceedings if heard by differentjudges.                        Will more than 12 days be required to present government's
                                                                                evidence in the case-in-chief?
Related case(s), if any(MUST MATCH NOTICE OF RELATED
                                                                                         Yes*        ~ No
CASE): ED CR 19-00199-SVW/SP
                                                                                Was a Notice of Complex Case filed on the Indictment or
                                                                                I nformation?
                                                                                         Yes        ~✓ No
                                                                                *AN ORIGINAL AND 1 COPY OF THE NOTICE OF COMPLEX CASE
                                                                                MUST BE FILED AT THE TIME THE SUPERSEDING INDICTMENT IS
                                                                                FILED IF EITHER "YES" BOX IS CHECKED.
CR-72(03/19)                                                         CASE SUMMARY                                                             Page 1 of 2
               Case 5:19-cr-00350-JGB Document 2 Filed 11/05/19 Page 2 of 2 Page ID #:4
                                                   UNITED STATES DISTRICT COURT
                                                  CENTRAL DISTRICT OF CALIFORNIA
                                                             .
                                                             ~1:~~#'3~Ju1uG~:~'1

INTERPRETER                                                                CUSTODY STATUS
 Is an interpreter required?    ❑YES         ~ NO                            Defendant is not in custody:
                                                                             a. Date and time of arrest on complaint: N/A
 IF YES, list language and/or dialect:
                                                                              b. Posted bond at complaint level on: N/A
 N/A
                                                                                  in the amount of $ N/A
OTHER
                                                                              c.PSA supervision?      ❑Yes ❑ No
✓ Male
~                  ~ Female                                                   d. Is on bail or release from another district:
✓ U.S. Citizen
~                  ~ Alien                                                    N/A

 Alias Names)     N/A                                                        Defendant is in custody:
                                                                              a. Place of incarceration: ~ State       ❑Federal

This defendant is charged in:                                                 b. Name of Institution: N/A
    ✓ All counts
    0                                                                        c. If Federal, U.S. Marshals Service Registration Number:
         Only counts:                                                           N/A
                                                                             d. ❑ Solely on this charge. Date and time of arrest:
    This defendant is designated as "High Risk" per                               N/A
     18 USC § 3146(a)(2) by the U.S. Attorney.
                                                                             e. On another conviction:        ~ Yes             ~ No
    This defendant is designated as "Special Case" per
                                                                                   IF YES : ❑State            ~ Federal         ~ Writ of Issue
     18 USC § 3166(b)(7).
                                     ~ Yes        ~✓ No                      f. Awaiting trial on other charges: ~ Yes          ❑ No
Is defendant a juvenile?
                                     ❑Yes         ~✓ No                            IF YES : ~ State     ~ Federal        AND
IF YES,should matter be sealed?
                                                                                  Name of Court: N/A
The areas) of substantive law that will be involved in this case
                                                                                  Date transferred to federal custody: N/A
i nclude(s):
     financial institution fraud    ~ public corruption                      This person/proceeding is transferred from another district
                                                                             pursuant to F.R.Cr.P.         20             21             40
    government fraud                     ~ tax offenses
✓ environmental issues
~                                        ~ mail/wire fraud
    narcotics offenses                   ~ immigration offenses
    violent crimes/firearms              ~ corporate fraud

❑ Other




EXCLUDABLE TIME

Determinations as to excludable time prior to filing indictment/information. EXPLAIN:




         Date        11/05/2019
                                                                           Signature f           nt U.S. money         /
                                                                           Eli A. Alcaraz                              ~
                                                                           Print Name
CR-72(03/19)                                                       CASE SUMMARY                                                        Page 2 of 2
